Citation Nr: 1811022	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  14-04 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected left knee osteoarthritis.

2.  Entitlement to a rating in excess of 10 percent for service-connected left knee instability.

3.  Entitlement to a rating in excess of 10 percent for service-connected right knee osteoarthritis.

4.  Entitlement to a rating in excess of 10 percent for service-connected right knee instability.

5.  Entitlement to service connection for a lumbar spine disorder.

6.  Entitlement to service connection for a heart disorder, to include coronary artery disease.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to a temporary total evaluation due to treatment requiring convalescence for a service-connected disability.


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from September 1966 to August 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In February 2014, the Veteran requested a hearing before a Veterans Law Judge.  A hearing was scheduled for February 7, 2017, in Columbia, South Carolina.  A review of the file indicates that the Veteran submitted a request to withdraw the hearing on January 26, 2017.  Thus, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2015).

There are additional issues, service connection for posttraumatic stress disorder and earlier effective dates for the grant of a 100 percent rating for paranoid type schizophrenia and the assignment of Dependents' Educational Assistance under 38 U.S.C., Chapter 35, which have been certified on appeal to the Board but are awaiting a Travel Board hearing.  Thus, these issues are not currently before the Board.  In addition, the Board defers a decision on the issue of entitlement to a rating in excess of 30 percent prior to May 11, 2012, for service-connected paranoid type schizophrenia, as it is inextricably intertwined with one of the issues awaiting a Board hearing.

The issues of increased ratings for bilateral knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  The weight of the evidence is against a finding that the Veteran's lumbar spine disorder is due to or the result of his active service.

2.  The weight of the evidence is against a finding that the Veteran's heart disorder is due to or the result of his active service.

3.  The weight of the evidence is against a finding that the Veteran's hypertension is due to or the result of his active service.

4.  The Veteran was not hospitalized for a service-connected disability for a period in excess of 21 days.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lumbar spine disorder have not been met.  38 U.S.C.§38 C.F.R. § § 1101, 1110, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for a heart disorder have not been met.  38 U.S.C.§38 C.F.R. § § 1101, 1110, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

3.  The criteria for service connection for hypertension have not been met.  38 U.S.C.§38 C.F.R. § § 1101, 1110, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

4.  The criteria for a temporary total rating due to hospitalization and treatment for a service-connected disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.29 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims decided herein is warranted at this time. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, Social Security Administration (SSA) records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify before the Board, but he declined.

The Veteran was also provided VA examination regarding his lumbar spine claim and neither the Veteran, nor his representative, has objected to the adequacy of the examination conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

No VA examination was requested in relation to the issues of service connection for a heart disorder or hypertension.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  The third factor, in particular, is a low threshold.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds no reasonable possibility that a VA examination would aid in substantiating the service connection claims for a heart disorder or hypertension.  See 38 U.S.C. § 5103A(a).  The weight of evidence (namely contemporaneous service treatment records and post-service treatment records) is against a finding that a heart disorder or hypertension had its onset during active service or within one year of separation from active service or competent evidence even suggesting that a heart disorder or hypertension may be associated with service.  As such, elements (2) and (3) are absent.  Therefore, as discussed in detail below, VA has no duty to provide VA examinations or obtain an opinion.

Moreover, the United States Court of Appeals for the Federal Circuit has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon, 20 Vet. App. at 81.  This standard has not been met in this case, and there is sufficient competent medical evidence of record to make a decision on the claims.  Essentially, beyond the Veteran's statements, no evidence is of record to suggest that his heart disorder or hypertension either began during or was otherwise caused by his active service.  As such, his statements alone are insufficient to trigger VA's duty to provide an examination, as they are undermined by his statements at the time of separation. 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a veteran with active military, naval, or air service for at least 90 days, who served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C. § 1113; 38 C.F.R. §§ 3.307, 3.309.

In addition, recent findings indicate that herbicides were also used in Thailand and Korea.  In January 2016, VA extended the presumption of herbicide exposure to any veteran who served in a unit determined by VA or the Department of Defense (DOD) to have operated in the Korean Demilitarized Zone (DMZ) between April 1, 1968, and August 31, 1971.  See VA Adjudication Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H.

In April 2013, the Veteran specifically stated that he did not wish to pursue service-connection claims on the basis of herbicide agent exposure.

Lumbar Spine Disorder

The Veteran filed his service connection claim for a lumbar spine disorder in March 2011, which was denied by an April 2013 rating decision.  The Veteran asserts that his lumbar spine disorder is due to his active service.  Specifically, he asserts that he was knocked off a radar stand during his active service and injured his back.

The Veteran's STRs show that at his entrance and separation physicals he had a normal examination of his spine.  His STRs do not show a diagnosis of any chronic lumbar spine disorder.

A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C. § 1111; 38 C.F.R. § 3.304.

Here, the Veteran's entrance examination found his spine was normal and no lumbar spine disorder was noted.  Clear and unmistakable evidence showing a chronic lumbar spine disorder existed prior to service is not shown in the Veteran's claims file.  As such, the presumption of soundness attached to the Veteran regarding his lumbar spine.

However, the fact that the presumption of soundness attaches alone does not mandate the grant of service connection.  Rather, it must be shown that a current, chronic back disability either began during or was otherwise caused by his military service.

The record shows that the Veteran started receiving treatment for back pain in 2012 and was diagnosed with lumbar spine scoliosis.

The Veteran was afforded a VA examination in November 2012.  He reported that he injured his back due to a fall and also participated in multiple parachute jumps.  The examiner had the opportunity to interview the Veteran and conduct a physical examination.  

In March 2013, a VA examiner reviewed the Veteran's claims file.  The examiner opined that the Veteran's lumbar spine disorder was less likely as not due to his active service.  The examiner reported that there was no record of treatment for the Veteran's lumbar spine during his active service.  The examiner reported that objective medical evidence showed scoliosis, which was most likely present prior to active service and likely contributed to his current back condition after many years of naturally occurring degenerative changes.

The Veteran has not submitted any medical evidence supporting his contention that his lumbar spine disorder was due to or the result of his active service.  VA obtained a medical opinion in an effort to support the Veteran in establishing his claims.  The VA examiner opined that the Veteran's lumbar spine disorder was less likely than not due to his active service.  This opinion is uncontroverted by any medical evidence.

Therefore, after weighing all the evidence, the Board finds great probative value in the VA examiner's opinion.  Thus, the evidence fails to establish service connection for the Veteran's lumbar spine disorder.

Consideration has been given to the assertion of the Veteran that his lumbar spine disorder is due to his active service.  He is clearly competent to report symptoms of pain as well as injury.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, while the Veteran may describe lumbar spine pain, he lacks the medical training or qualification to diagnose a lumbar spine disability or opine as to its etiology.  Id.  As such, his opinion therefore cannot provide the requisite nexus and does not refute the medical opinion of record.

The record does not contain evidence of a diagnosis of an ongoing chronic lumbar spine disability related to his active service, as the first evidence of any lumbar spine problems do not appear until at least 2012, over three decades after separation.  Furthermore, his STRs do not document any chronic lumbar spine complaints, symptoms, or diagnoses.  As such, the Board does not find that the evidence of record establishes continuous lumbar spine symptomatology.

The Board also notes that the Veteran is not entitled to presumptive service connection for a lumbar spine disorder.  The record contains no objective medical evidence of a chronic lumbar spine disorder until 2012.  In addition, the record does not contain evidence that any back injury in service resulted in a diagnosis of arthritis within one year of separation from the service.  Therefore, the presumption of service connection has not been triggered.

Accordingly, the criteria for service connection have not been met for a chronic lumbar spine disorder.  That is, the evidence does not show that a chronic lumbar spine disorder was present in service or within one year of service discharge and the weight of the evidence is against a finding that a chronic lumbar spine disorder has existed continuously since service.  Therefore, the claim is denied.  

Heart Disorder and Hypertension

The Veteran filed his service connection claims for a heart disorder in April 2010, and for hypertension in March 2011, which were denied in February 2013 and April 2013 rating decisions.

The Veteran's STRs do not show any complaints, symptoms, treatment, or diagnosis for a heart disorder or hypertension.  At his enlistment examination, his heart was noted to be normal and his blood pressure reading was 120/80.  At an examination conducted prior to a Medical Board, his heart was normal and his blood pressure reading was 112/78.

After his separation from service, the medical records do not show any complaints, treatment, or diagnoses for a heart disorder until 2010, over three decades after his separation from service, when a cardiac catheterization showed mild irregularities.

The record does not show any complaints, treatment, or diagnoses of a heart disorder or hypertension in service or after his separation from service until over three decades later.  There is also no competent medical opinion of record which even suggests that the Veteran's current heart disorder or hypertension might be related to his service.

Consideration has been given to the Veteran's allegation that his heart disorder and hypertension are due to his active service.  He is clearly competent to report symptoms of a heart disorder, such as chest pain, and hypertension, such as increased blood pressure.  See Jandreau, 492 F.3d 1372; Buchanan, 451 F.3d 1331.  However, while the Veteran may describe heart symptoms, he lacks the medical training or qualification either to diagnose a heart disorder or hypertension or to relate them to any in-service injury or disease.  Id. 

The Board notes that no heart problems or hypertension were noted at enlistment, during his active service, or at separation.  In addition, a heart disability and hypertension were not diagnosed within one year of separation from service.  

The record contains no evidence of treatment for a heart disorder or hypertension in service, the medical evidence does not document any heart disorder or hypertension treatment for the year following his separation from service, and, as such, the Veteran is not entitled to presumptive service connection for a heart disorder or hypertension.  Therefore, the presumption of service connection has not been triggered.

While no medical opinion of record was obtained to address the etiology, the Veteran's claims file is void of any competent evidence even suggesting that his heart disorder or hypertension either began during or was otherwise caused by his active service.

Accordingly, the criteria for service connection have not been met for a heart disorder and hypertension.  That is, the evidence does not show that a heart disorder or hypertension was diagnosed in service or within a year of service and the weight of the evidence is against a finding that his heart disorder and hypertension have existed continuously since service.  Therefore, the claims are denied. 

Temporary Total Hospitalization Evaluation

The Veteran is seeking a temporary total evaluation due to hospitalization and treatment for a service-connected disability for a period in excess of 21 days under 38 C.F.R. § 4.30.

A total disability rating will be assigned when it is established that a service-connected disability has required hospital treatment in a VA or an approved hospital for a period in excess of 21 days or hospital observation at VA expense for a service-connected disability for a period in excess of 21 days. 38 C.F.R. § 4.29.  The Veteran is service-connected for paranoid type schizophrenia.  The evidence shows that the Veteran was hospitalized for non-service-connected substance abuse from February 2, 2010, to April 27, 2010.  He was later hospitalized for his service-connected schizophrenia from April 25, 2013, to April 28, 2013, a period of three days.  

While the discharge summary from the period of hospitalization from February to April 2010 discloses a diagnosis of a history of schizophrenia, he sought treatment due to his past substance abuse and to learn skills to reenter society so that he did not relapse.  Clinical records do not disclose treatment for the service-connected schizophrenia.

Based on the foregoing evidence, the Board must deny entitlement to a temporary total disability rating under 38 C.F.R. § 4.29.  While the Veteran was hospitalized in 2010 for more than 21 days, it was for non-service-connected substance abuse.  He was later hospitalized for his service-connected schizophrenia; however, his hospitalization was for only three days.  

Accordingly, the Veteran does not meet the requirements for this regulation as a matter of law.  As such, his claim is denied.


ORDER

Service connection for a lumbar spine disorder is denied.

Service connection for a heart disorder is denied.

Service connection for hypertension is denied.

A temporary total evaluation due to hospitalization and treatment for a service-connected disability is denied.


REMAND

Regarding the Veteran's bilateral knee disabilities, the last VA examination was conducted in November 2012.  The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Snuffer v. Gober, 10 Vet. App. 400 (1997).  A new examination is to evaluate the current nature and severity of the Veteran's bilateral knee disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Copies of updated treatment records should be obtained and added to the claims file.

2.  Following completion of the above, schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected bilateral knee disabilities.

The examiner should make specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, or incoordination associated with the use of either knee.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences functional loss of either knee due to pain or any of the other symptoms listed above during flare-ups or with repeated use.  To the extent possible, the examiner should express any additional functional loss in terms of additional degrees of limited motion.

In so doing, the examiner should ensure, consistent with 38 C.F.R. § 4.59, that the examination report include the results of the Veteran's active motion, passive motion, weight bearing motion, and non-weight bearing motion, in addition to the results following repetitive motion testing.  

If it is not possible to complete any of the range of motion testing described above, it should be explained why.  Failure to do so will result in an examination report being found inadequate.

The presence or absence of instability should be discussed, along with the severity thereof, if present.

3.  Then, readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


